                                                                           FILED
UNITED STATES DISTRICT COURT                                          IN   CLERK'S ofrce
                                                                           clerks  OFFI'
                                                                           •RICT COURT I
EASTERN DISTRICT OF NEW YORK                                        district court e.d.RY.
                                              X                  ^ MAY 30 2019 ★
TRUSTEES OF THE PLUMBERS


Sd™^'^                                                            BROOKLYN OFFICE
                       Plaintiffs,

       - against-                                            ORDER
                                                             18-CV-2596(AMD)(LB)
TEMPERINi MECHANICAL INC., et al.

                       Defendants.


                                              X


ANN M. DONNELLY,United States District Judge:

       On May 2, 2018, the plaintiffs commenced this action seeking declaratory relief against

defendants Temperini Mechanical Inc. and Whitestone Plumbing Corp. pursuant to the

Employee Retirement Income Security Act and Labor Management Relations Act. (ECF No. 1.)

The plaintiffs served the defendants with the complaint and summons on May 16, 2018. (ECF

Nos. 7, 8.) The defendants did not respond to the complaint or appear in this action, and on June

18, 2018, the Clerk of Court entered a certificate of default against them. (ECF No. 10.)

       On September 24, 2018, the plaintiffs moved for a defaultjudgment against the

defendants, pursuant to Federal Rule of Civil Procedure 55(b)(2). (ECF No. 11.) I referred the

petition to Magistrate Judge Lois Bloom for a Report and Recommendation ("R&R"). On

December 28,2018, Judge Bloom issued a thorough and well-reasoned R&R,recommending

that I grant in part and deny in part the plaintiffs' motion. (ECF No. 20.) Specifically, Judge

Bloom recommended that judgment be entered in favor of the plaintiffs declaring 1)that

defendants Temperini and Whitestone are alter egos, 2)that the defendants have been bound by

the Collective Bargaining Agreement at all relevant times, and 3)that the defendants are jointly


                                                  1
and severally liable for each other's contributions and obligations under the CBA. (ECF No. 20

at 18.) Judge Bloom recommended that the defendants be compelled to produce their books and

records within 30 days, and that the plaintiffs be awarded attorney's fees and costs. However,

Judge Bloom recommended that I deny the plaintiffs' request for post-judgment interest and their

motion for defaultjudgment seeking to hold Whitestone liable for a $263,862.72judgment that

was entered against Temperini on June 16, 2014, in a separate lawsuit(E.D.N.Y. Case No. 12-

CV-5646). {Id. at 18-19.)

        On January 9,2019,the plaintiffs "objected" to only the latter part ofthe R&R;the

plaintiffs ask that "as an alternative to denying a substantial portion of plaintiffs' request for

relief in this action... the Court direct plaintiffs to amend the Complaint to specify the Temperini

Judgment in the relief sought, to re-serve the defendants with the amended complaint, and to

renew their motion for defaultjudgment if and when defendants fail to respond." (ECF No.22 at

2.) In other words,the plaintiffs concede that their complaint did not include a claim for the June

16, 2014judgment, but ask that they be given the opportunity to amend their complaint to do so.

{Id. at 2-4.) Therefore, I do not interpret the plaintiffs' request to be an objection to any ofthe

legal findings in the R&R and I adopt it in its entirety, and give the plaintiffs the opportunity to

amend their complaint.

        A district court"may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge." 28 U.S.C. § 636(b)(1). To accept those

portions ofthe R&R to which no timely objection has been made,"a district court need only

satisfy itselfthat there is no clear error on the face ofthe record." Jarvis v. N. Am. Globex Fund.

L.P., 823 F.Supp.2d 161, 163(E.D.N.Y. 2011)(internal quotation marks omitted); Sasmor v.

Powell No. 11 Civ. 4645,2015 WL 5458020, at *2(E.D.N.Y. Sept. 17,2015)("[T]he district
court is 'permitted to adopt those sections of a magistrate judge's report to which no specific

objection is made, so long as those sections are not facially erroneous.'").

       I have carefully reviewed Judge Bloom's thoughtful and cogent R&R,and find no error.

Accordingly, I adopt the R&R in its entirety and direct the plaintiffs to amend their complaint

within 30 days of this order to include a claim related to the June 16, 2014 judgment.

SO ORDERED.

                                                       s/Ann M. Donnelly
                                                      A^in M. Donnelly
                                                        nited States District Judge

Dated: Brooklyn, New York
       May 30, 2019
